Petition for Rehearing.
PER CURIAM.
The motion for rehearing has had our joint consideration. The defendant firm was formed but a short time before this suit was brought, and is only liable to account for the period subsequent to its formation. Bearing in mind the several prior cases against others in which the rights of the patent here involved were vigorously prosecuted, and the not undue time that elapsed between the *735successful termination of such litigation and the commencement of this suit, we do not find any such delay as should preclude the plaintiff from the customary accounting. The defendant firm volunteered to enter the field of infringement, and accounting is a necessary consequence of its act. As to the other matters involved, we see no reason to depart from the conclusion reached and stated in the opinion heretofore filed.
The motions are therefore refused.